 
March  ____, 2013
 
Midland American Capital Corporation
90 Merrick Avenue
East Meadow, NY 11554


        Re: BioZone Laboratories, Inc. (the “Seller”)
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Factoring and Security Agreement (“the
Factoring Agreement”), dated as of an approximately even date herewith, by and
among Seller and Midland American Capital Corporation.  All capitalized terms
not otherwise defined herein shall have the meaning ascribed to such term in the
Factoring Agreement.
 
To induce you to purchase accounts of Seller the undersigned hereby warrants and
represents to you as follows:
 
 
1.
All Seller’s accounts which have been or will be reported or sold to you by or
on behalf of Seller and in which you hold a security interest (“Accounts”),
whether such reports are in the form of Schedules of Accounts, Assignment
Schedules collateral reports or financial statements, (i) are and will remain
genuine and in all respects what they purport to be, and (ii) will represent
bona fide obligations of Seller’s customers arising out of the sale and delivery
of merchandise sold by the Seller (the “Sold Goods”) or the rendition of
services, or both, in the ordinary course of its business in accordance with and
in full and complete performance of customer’s order therefor.

 
 
2.
All original proceeds of the Accounts received by Seller will be held in trust
for you and will immediately be forwarded to you upon receipt, in kind, in
accordance with the terms of any agreements between you and the Seller (the
“Agreements”).

 
 
3.
None of the Accounts will be the subject of any offsets, defenses or
counterclaims of any nature whatsoever, and Seller will not in any way impede or
interfere with the normal collection and payment of the Accounts.

 
 
4.
Seller’s assets are presently worth more than the sum of its debts, excluding
debts owed to Subordinating Creditors, and Seller is able to pay its debts as
they become due.

 
 
5.
The Sold Goods will be up to the point of sale, the sole property of Seller, and
the Accounts and Sold Goods are and will remain free and clear of all liens and
security interests, except Permitted Liens.

 
 
6.
The due dates of the Accounts will be as reported to you by the Seller.

 
 
7.
Seller will promptly report to you all disputes, rejections, returns and
re-sales of Sold Goods and all credits allowed by the Seller against any
Account.

 
 
8.
All reports that you receive from the Seller, including but not limited to those
concerning its Accounts, will be true and accurate except for minor inadvertent
errors.

 
 
9.
Seller will not sell its inventory except in the ordinary course of business.

 
 
10.
All purchase orders submitted by the Seller to you, whether issued to or by the
Seller, will be complete, valid, and in full force and effect, and amendments
thereto will be immediately reported to you by the Seller.

 
 
11.
All inspection results submitted by the Seller to you, whether issued to or by
the Seller, will be complete, accurate and genuine.

 
The undersigned indemnifies you and holds you harmless from any direct,
indirect, or consequential damage of loss which you may sustain as a result of
the breach of any statement contained herein or of your reliance (whether or not
such reliance was reasonable) upon any misstatement (whether or not
intentional), fraud, deceit or criminal act on the part of any officer,
employee, or agent of the Seller, or any costs (including reasonable attorneys’
fees and expenses) incurred by you in the enforcement of any rights granted to
you hereunder.  All such sums will be paid by the undersigned to you on demand.
 
Any action arising hereunder shall, if you so elect, be instituted in any court
sitting in the state in which your chief executive office is located  (the
“Chosen State”), and in the city in which your chief executive office is
located, or if none, any court sitting in the Chosen State (the “Acceptable
Forums”).  It is agreed that the Acceptable Forums are convenient, and the
undersigned submits to such jurisdiction and waives all objections to
jurisdiction or venue.  Should such proceeding be initiated in any other forum,
the undersigned we waives any right to oppose any motion to transfer such
proceeding to an Acceptable Forum.
 
Nothing herein contained shall be in any way impaired or affected by any change
in or amendment of any of the Agreements.
 
In the event that either of us finds it necessary to retain counsel in
connection with the interpretation, defense, or enforcement of this agreement,
the prevailing party shall recover its reasonable attorney’s fees and expenses
from the unsuccessful party.  It shall be presumed (subject to rebuttal only by
the introduction of competent evidence to the contrary) that the amount
recoverable is the amount billed to the prevailing party by its counsel and that
such amount will be reasonable if based on the billing rates charged to the
prevailing party by its counsel in similar matters.
 
 
Notarial acknowledgement:
 
Very truly yours,
                 

 
 